We are aware of the case of Boek v. Hing,180 Minn., 470, 231 N.W., 233, 72 A.L.R., 108, but the rule there laid down does not meet with our approval and is not binding on us. When the assault is committed by the manager of the corporation, he is the alter ego
of the principal, i. e., of the employer, and the rule of respondentsuperior does not prevail to the extent of making the matter one within the exclusive province of the Workmen's Compensation Act. Where the assault is committed by a fellow employee or by an outsider, it may be argued that the matter falls within the limits of the terms of the Workmen's Compensation Act. *Page 57 
We think the second ground of the petition for rehearing is fully covered by the opinion of the Court.
The petition is refused.
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES BAKER, FISHBURNE and STUKES and MR. ACTING ASSOCIATE JUSTICE WM. H. GRIMBALL concur.